Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1 and 3-20 are pending.

Claim Rejections - 35 USC § 112
3.		The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims states pixel data other than the first pixel of the first line of the display image, before the control signal is embedded, are the same as those of the display image after the control signal is embedded. Paragraphs [0069] and [0110] describes the control signal being 1 or 2 bits respectively. These paragraphs do not describes any embedding of said control signal. Paragraphs [0080]-[0081], [0083], [0089], [0099] all describe embedding the control signal into pixel data. Paragraph [0080], of the cited paragraphs, is the only paragraph of the entire written specification that describes any details regarding embedding the control signal into pixel data beyond the statement itself. Paragraph [0080] details the control signal to be embedded on a low-bit side of the RGB data. Of the bits of pixel data there is no description of how a bit of the bits is considered a low-bit. Further, paragraph [0080] reiterates the claim language of “the addition unit 147 embeds the control signal in the same bit of the same normal pixel address” and “the addition unit 147 substitutes the first one pixel of the first line of the display image or a part of several pixels of the RGB data with the control signal”.
Of those paragraphs (and the entire specification), paragraph [0080] is the only paragraph which mentions or describes “first line”. Paragraph [0080] describes the embedding the control signal in the same bit of the same normal pixel address. There is no description of time periods including before, during or after the embedding of the control signal. Additionally, there is no description regarding pixel data to be the same as those of the display image regardless of before/after embedding of the control signal. Lastly, in regards to claim 15, there is no mention or description of higher-bit side of pixel data (only lower-bit(s) of pixel data). Please note claims 14-15 do not comprise an art rejection below as the entirety of the subject matter is found to be new matter and is rejected herein thereas.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US Patent Application Publication 2018/0146179) in view of Rodriguez et al. (US Patent Application Publication 2017/0053450), herein after referred to as Rodriguez, and further in view of Yamanaka (US Patent Application Publication 2009/0244048), herein after referred to as Yamanaka.
Regarding independent claim 10, Ohno discloses a pixel shift display device (abstract) comprising: 
a spatial modulator (figure 5 reference DMD 551 described in paragraph [0054]) configured to modulate and emit light based on pixel data of the display image included in a display video signal (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.), 
a projection optical system configured to project light from the spatial modulator (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.), 
an optical path changing unit configured to shift an optical path of light from the spatial modulator according to a control signal [ ] included in the display video signal (figure 5 reference system controller 10 controlling movable unit controller 14 controlling movable unit 55) so that a projection position by the projection optical system is switched at a predetermined period in order to perform the pixel shift display on a video to be projected by the projection optical system (Paragraph [0145] describes controller 14 to control the position of the movable unit 55 to move the movable unit 55 with a higher speed between a plurality of positions (a distance between positions smaller than the arrangement interval of the micromirrors of the DMD) within a given cycle corresponding to a frame rate corresponding to the pixel-shift image generated from unit 32), and 
a switching unit configured to switch between ON and OFF of the pixel shift display based on the control signal (Figures 19A-19B reference communication control unit 35 configured to switch on/off pixel shift via the determination of the video processing device/system controller 10 as described in paragraph [0160].)
wherein the control signal including information indicating ON/OFF of the pixel shift display (Figures 19A-19B reference communication control unit 35 outputting a control signal to switches 36 and 37 to turn on/off pixel shift functions as described in paragraph [0160].) and information indicating a display position of the display image (Figures 19A-19B reference image generation processing unit 33 and keystone correction processing unit 34 comprised within pixel-shift image processing unit 32. Paragraph [0151] describes unit 32 to perform pixel-shift control which includes generating first and second images depicted in figures 18A-18B to have a generated image comprising pixels illuminated at particular display positions controlled via controller 14.), 
wherein the optical path changing unit shifts the optical path so that the display position is shifted by a half of the pixel (figures 18A-18C and paragraph [0151] reference shift by half a pixel),
[ ], and
wherein the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose the control signal to be included in first pixel of first line of the display image or wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).
Regarding independent claim 12, Ohno discloses a display method (abstract) comprising: 
a step of modulating and emitting light based on pixel data of a display image included in a display video signal by a spatial modulator (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.);  
a step of projecting light from the spatial modulator by a projection optical system (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.); 
a step of shifting an optical path of light from the spatial modulator according to a control signal [ ] (figure 5 reference movable unit controller 14 controlling movable unit 55) so that a projection position by a projection optical system is switched at a predetermined period in order to perform pixel shift display on a video to be projected (Paragraph [0145] describes controller 14 to control the position of the movable unit 55 to move the movable unit 55 with a higher speed between a plurality of positions (a distance between positions smaller than the arrangement interval of the micromirrors of the DMD) within a given cycle corresponding to a frame rate corresponding to the pixel-shift image generated from unit 32); and 
a step of switching between ON and OFF of the pixel shift display, based on the control signal included in the display video signal (Figures 19A-19B reference communication control unit 35 configured to switch on/off pixel shift via the determination of the video processing device/system controller 10 as described in paragraph [0160].),
 wherein the control signal including information indicating ON/OFF of the pixel shift display (Figures 19A-19B reference communication control unit 35 outputting a control signal to switches 36 and 37 to turn on/off pixel shift functions as described in paragraph [0160].) and information indicating a display position of the display image (Figures 19A-19B reference image generation processing unit 33 and keystone correction processing unit 34 comprised within pixel-shift image processing unit 32. Paragraph [0151] describes unit 32 to perform pixel-shift control which includes generating first and second images depicted in figures 18A-18B to have a generated image comprising pixels illuminated at particular display positions controlled via controller 14.), 
wherein an optical path changing unit shifts the optical path so that the display position is shifted by a half of the pixel (figures 18A-18C and paragraph [0151] reference shift by half a pixel),
[ ], and
wherein the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose the control signal to be included in first pixel of first line of the display image or wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is deleted.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).

5.		Claims 1, 3-9, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US Patent Application Publication 2018/0146179) in view of Rodriguez et al. (US Patent Application Publication 2017/0053450), herein after referred to as Rodriguez, in view of Yamanaka (US Patent Application Publication 2009/0244048), and further in view of Ying et al. (US Patent Application Publication 2015/0043653), herein after referred to as Ying.
Regarding independent claim 1, Ohno discloses a display system (abstract) comprising: 
a video processing device configured to generate a display video signal based on an original video (Figure 5 reference system controller 10 receiving video signal from the video signal controller 25. System controller 10 outputs to pixel-shift image processing unit 32. Figures 19A-19B depicts the received input from the system controller 10 to be an input video signal.); and 
a pixel shift display device configured to perform pixel shift display based on the display video signal (Figures 19A-19B reference image generation processing unit 33 and keystone correction processing unit 34 within the pixel-shift image processing unit 32. Paragraphs [0157]-[0158] and [0162] describes the image of figure 19A depicts the case when the pixel shift control is turned on (via communication control unit 35) the input of image is sent to units 33 and 34 to perform pixel shifting.), wherein 
the video processing device includes 
a determination unit configured to determine whether the pixel shift display is performed according to [ ] the original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.), 
a control signal generation unit configured to generate a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result by the determination unit (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.), [ ] a first signal indicating ON/OFF of the pixel shift display (Figures 19A-19B reference communication control unit 35 outputting a control signal to switches 36 and 37 to turn on/off pixel shift functions as described in paragraph [0160].) and a second signal indicating a pixel display position when the pixel shift display is turned ON (Figures 19A-19B reference image generation processing unit 33 and keystone correction processing unit 34 comprised within pixel-shift image processing unit 32. Paragraph [0151] describes unit 32 to perform pixel-shift control which includes generating first and second images depicted in figures 18A-18B to have a generated image comprising pixels illuminated at particular display positions controlled via controller 14.),
a display image generation unit configured to generate a display image from the original video, based on the determination result by the determination unit (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.), a pixel data of a pixel of the display image being generated from pixel data of a plurality of pixels of the original video (paragraph [0151] describes pixel-shift control such that unit 32 (figure 19A-19B) performs image processing to generate two images (two frames as shown in figures 18A-18B) from one image signal (one frame)),
an addition unit configured to generate the display video signal by [ ] a part of first pixel of a first line of the display image with the control signal (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal), 
when the determination unit determines that the pixel shift display is not performed, the control signal generation unit generates the control signal so that the first control signal indicates OFF of the pixel shift display (figure 19B reference communication control unit 35 outputting a first control signal indicating OFF to switch 36 for not performing pixel shift as described in paragraph [0161]) and the second signal is a constant value (figure 19B reference units 33+34 for applying pixel shift correction (figures 18A-18C) not connected and therefore applying a constant null value), and
when the determination unit determines that the pixel shift display is performed, the control signal generation unit generates the control signal so that the first signal indicates ON of the pixel shift display (figure 19A reference communication control unit 35 outputting a first control signal indicating ON to switch 36 for performing pixel shift as described in paragraph [0161]) and a first value and a second value are alternatively repeated at a given period in the second signal (Figures 18A-18C and paragraphs [0150] and [0152] describes alternating display of the first (figure 18A) and second (figure 18B) image signals repeated (during the period of pixel shifting).), and
the pixel shift display device includes 
a spatial modulator (figure 5 reference DMD 551 described in paragraph [0054]) configured to modulate and emit light based on pixel data of the display image included in the display video signal (Figure 5 reference DMD 551 controlled via DMD controller 13 which received input from pixel-shift image processing unit 32. Figures 19A-19B depicts output of image data described in paragraphs [0164]-[0165] to be output to the DMD. Paragraph [0078] describes the DMD 551 is controlled by the image data.), 
a projection optical system configured to project light from the spatial modulator (Figure 5 reference projection system described in paragraph [0079] to project an image via reflection to the projection system 60 by the DMD 551.), 
an optical path changing unit (figure 5 reference movable unit 55 described in paragraph [0086] to control the shift amount of the DMD 551) configured to shift an optical path of light from the spatial modulator according to the control signal included with the display video signal (figures 19A-19B reference input of image/display video signal included with a separate control signal to unit 35) so that a projection position by the projection optical system is switched at a predetermined period in order to perform the pixel shift display on a video to be projected by the projection optical system (Paragraph [0087] describes utilizing a position detector 52 to detect whether the pixel shift control operates normally via the DMD 551 and movable unit 55 thereby describing the DMD 551 and movable unit 55 to perform pixel shifting under the control as previously described above (via output of the pixel-shift image processing unit output video signal).), and 
a switching unit configured to switch between ON and OFF of the pixel shift display based on the control signal and the display video signal (Figures 19A-19B reference communication control unit 35 configured to switch on/off pixel shift via the determination of the video processing device/system controller 10 as described in paragraph [0160].),
[ ], and
wherein the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose performing pixel shift according to a motion between adjacent frame images of the original video.
Yamanaka discloses a projection system (figure 1) turning pixel shift function ON/OFF according motion of the original video (Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226]. Figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s determination of turning on pixel shift to include the known technique of determining motion within the image signal such that fast moving subjects within the image turn off pixel shift and a determination otherwise turns on pixel shift yielding the predictable results of saving power as disclosed by Yamanaka (paragraph [0226]).
Yamanaka does not specifically disclose how the motion of the image/original video is detected such as by a motion between adjacent frame images of an original video.
Ying discloses a means of identifying motion of the image/original video is by analyzing adjacent frames of the image/original video for differences between frames such that a particular direction and extent of movement is indicated as a motion vector (paragraph [0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamanaka’s means of identifying motion with the known technique of analyzing adjacent frames of the image/original video yielding the predictable results of outputting a motion vector indicating the direction and extent of the movement for further processing as disclosed by Ying (paragraph [0053]).
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal, wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is deleted.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).
Regarding claim 3, Yamanaka and Ying discloses the display system according to claim 1, wherein when the motion between the adjacent frame images of the original video (Ying: paragraph [0053]) is greater than a threshold, the pixel shift display device performs display at OFF of the pixel shift display (Yamanaka: Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226].), and 
when the motion between the adjacent frame images of the original video (Ying: paragraph [0053]) is smaller than the threshold, the pixel shift display device performs display at ON of the pixel shift display (Yamanaka: figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.).
Regarding claim 4, Ohno discloses the display system according to claim 1, wherein when performing a process of pseudo-gradation display using a plurality of frames (Paragraph [0055] describes generation of gradation by controlling the micromirrors of the DMD 551. Paragraph [0145] the DMD 551 to be driven corresponding to a frame rate.), 
the spatial modulator performs a process using a plurality of continuous frames at OFF of the pixel shift display, and 
the spatial modulator performs a process using a plurality of frames for each frame which is the same projection position at ON of the pixel shift display (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations or using a plurality of frames for each frame. When pixel shifting is not performed the additional image frame of the secondary position is not performed and therefore a continuous frames.). 
Regarding claim 5, Ohno discloses the display system according to claim 1, wherein 
when the determination unit determines that the pixel shift display is not performed, the projection position is a first projection position (Figure 18A and paragraph [0149] describes the pixel output in a state which is not shifted or at a first position.), 
when the determination unit determines that the pixel shift display is performed, the projection position is alternately switched between the first projection position and a second projection position (Figure 18B and paragraph [0149] describes the second position during pixel shift operations. Paragraph [0149] continues that the first position (18A) and second position (18B) are alternately combined to form a high resolution image (18C) during pixel shift mode operation.), and 
a frame rate at the first projection position when the pixel shift display is not performed is twice a frame rate at the first projection position when the pixel shift display is performed (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations.). 
Regarding claim 6, Ohno discloses the display system according to claim 1, wherein 
one display pixel of the display image corresponds to n (where n is an integer equal to or greater than 2) pixels of the original video (Figures 18A-18C and paragraph [0148] describes the depictions of pixel positions for pixel shift mode operation such that a single display pixel corresponds to n=2 pixel (first position of the first pixel depicted in figure 18A and second position of the second pixel depicted in figure 18B.), 
when the determination unit determines that the pixel shift display is performed, the display image generation unit generates the display image using pixel data of a first pixel among the n pixels in a display image in which the projection position is the first projection position and using pixel data of a second pixel among the n pixels in a display image in which the projection position is the second projection position (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]).), and 
when the determination unit determines that the pixel shift display is not performed, the display image generation unit generates the display image using pixel data of one pixel among the n pixels as a representative value or using an average value of pixel data of the n pixels (Figure 19B and paragraph [0165] describes the determination of not using pixel shifting wherein the pixel shift operation depicted by figures 18B-18C is not utilized (as described in paragraph [0148]) thereby performing figure 18A without pixel shift or one pixel among the n pixels.). 
Regarding independent claim 7, Ohno discloses a video processing device (abstract) comprising: 
a determination unit configured to determine whether pixel shift display is performed according to [ ] an original video control signal (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a control signal generation unit configured to generate a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result by the determination unit (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a display image generation unit configured to generate a display image from the original video, based on the determination result by the determination unit (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.), a pixel data of a pixel of the display image being generated from pixel data of a plurality of pixels of the original video (paragraph [0151] describes pixel-shift control such that unit 32 (figure 19A-19B) performs image processing to generate two images (two frames as shown in figures 18A-18B) from one image signal (one frame)); and 
an addition unit configured to generate the display video signal by [ ] a part of first pixel of a first line of the display image with the control signal (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal),
[ ], and
wherein an optical path changing unit shifts an optical path so that the pixel display position is shifted by a half of the pixel (figures 18A-18C and paragraph [0151] reference shift by half a pixel), the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose performing pixel shift according to a motion between adjacent frame images of the original video.
Yamanaka discloses a projection system (figure 1) turning pixel shift function ON/OFF according motion of the original video (Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226]. Figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s determination of turning on pixel shift to include the known technique of determining motion within the image signal such that fast moving subjects within the image turn off pixel shift and a determination otherwise turns on pixel shift yielding the predictable results of saving power as disclosed by Yamanaka (paragraph [0226]).
Yamanaka does not specifically disclose how the motion of the image/original video is detected such as by a motion between adjacent frame images of an original video.
Ying discloses a means of identifying motion of the image/original video is by analyzing adjacent frames of the image/original video for differences between frames such that a particular direction and extent of movement is indicated as a motion vector (paragraph [0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamanaka’s means of identifying motion with the known technique of analyzing adjacent frames of the image/original video yielding the predictable results of outputting a motion vector indicating the direction and extent of the movement for further processing as disclosed by Ying (paragraph [0053]).
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose an addition unit configured to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal or wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is deleted.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).
Regarding claim 8, Ohno discloses the video processing device according to claim 7, 
wherein when the determination unit determines that the pixel shift display is not performed, the projection position of the display image is a first projection position (Figure 18A and paragraph [0149] describes the pixel output in a state which is not shifted or at a first position.), 
when the determination unit determines that the pixel shift display is performed, the projection position is alternately switched between the first projection position and a second projection position (Figure 18B and paragraph [0149] describes the second position during pixel shift operations. Paragraph [0149] continues that the first position (18A) and second position (18B) are alternately combined to form a high resolution image (18C) during pixel shift mode operation.), and 
a frame rate at the first projection position when the pixel shift display is not performed is twice a frame rate at the first projection position when the pixel shift display is performed (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]), thereby describing a double frame rate during pixel shift operations.). 
Regarding claim 9, Ohno discloses the video processing device according to claim 7, 
wherein one display pixel of the display image corresponds to n (where n is an integer equal to or greater than 2) pixels of the original video (Figures 18A-18C and paragraph [0148] describes the depictions of pixel positions for pixel shift mode operation such that a single display pixel corresponds to n=2 pixel (first position of the first pixel depicted in figure 18A and second position of the second pixel depicted in figure 18B.), 
when the determination unit determines that the pixel shift display is performed, the display image generation unit generates the display image using pixel data of a first pixel among the n pixels in a display image in which the projection position of the display image is the first projection position and using pixel data of a second pixel among the n pixels in a display image in which the projection position is the second projection position (Paragraph [0151] describes the DMD 551 performs pixel shifting in accordance with image processing to generate two images (two frames) one frame at the original pre-shifted position and one frame at the second pixel shifted position for one image signal (one frame) (to output higher resolution images as described in paragraph [0147]).), and 
when the determination unit determines that the pixel shift display is not performed, the display image generation unit generates the display image using pixel data of one pixel among the n pixels as a representative value or using an average value of pixel data of the n pixels (Figure 19B and paragraph [0165] describes the determination of not using pixel shifting wherein the pixel shift operation depicted by figures 18B-18C is not utilized (as described in paragraph [0148]) thereby performing figure 18A without pixel shift or one pixel among the n pixels.). 
Regarding independent claim 11, Ohno discloses a video processing method (abstract) comprising: 
a step of determining whether pixel shift display is performed according [ ] to an original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control. Figure 20 reference flow chart step S104 for determining pixel-shift operations.); 
a step of generating a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a step of generating a display image from the original video, based on the determination result (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.), a pixel data of a pixel of the display image being generated from pixel data of a plurality of pixels of the original video (paragraph [0151] describes pixel-shift control such that unit 32 (figure 19A-19B) performs image processing to generate two images (two frames as shown in figures 18A-18B) from one image signal (one frame)); and 
a step of generating a display video signal by [ ] the control signal to the display image (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal),
[ ], and
wherein an optical path changing unit shifts an optical path so that the pixel display position is shifted by a half of the pixel (figures 18A-18C and paragraph [0151] reference shift by half a pixel), the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose performing pixel shift according to a motion between adjacent frame images of the original video.
Yamanaka discloses a projection system (figure 1) turning pixel shift function ON/OFF according motion of the original video (Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226]. Figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s determination of turning on pixel shift to include the known technique of determining motion within the image signal such that fast moving subjects within the image turn off pixel shift and a determination otherwise turns on pixel shift yielding the predictable results of saving power as disclosed by Yamanaka (paragraph [0226]).
Yamanaka does not specifically disclose how the motion of the image/original video is detected such as by a motion between adjacent frame images of an original video.
Ying discloses a means of identifying motion of the image/original video is by analyzing adjacent frames of the image/original video for differences between frames such that a particular direction and extent of movement is indicated as a motion vector (paragraph [0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamanaka’s means of identifying motion with the known technique of analyzing adjacent frames of the image/original video yielding the predictable results of outputting a motion vector indicating the direction and extent of the movement for further processing as disclosed by Ying (paragraph [0053]).
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal or wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is deleted.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).
Regarding independent claim 13, Ohno discloses a non-transitory computer readable medium storing a program (abstract and paragraph [0062] describes executing programs stored in a memory) causing a computer to perform: 
a step of determining whether pixel shift display is performed according to [ ] an original video (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control. Figure 20 reference flow chart step S104 for determining pixel-shift operations.); 
a step of generating a control signal indicating ON/OFF of the pixel shift display and a pixel display position when the pixel shift display is turned ON, based on a determination result (Figures 19A-19B reference communication control unit 35 described in paragraph [0160] to communicate with the video processing device/system controller 10 utilized to determine and output controls for turning on/off the pixel shift control.); 
a step of generating a display image from the original video, based on the determination result (Figures 19A-19B reference pixel-shift image processing unit 32 which outputs/generates a display image/output of image either identical to the input image (19B) or pixel-shifted image (19A) based on control signal from unit 35.), a pixel data of a pixel of the display image being generated from pixel data of a plurality of pixels of the original video (paragraph [0151] describes pixel-shift control such that unit 32 (figure 19A-19B) performs image processing to generate two images (two frames as shown in figures 18A-18B) from one image signal (one frame)); and 
a step of generating a display video signal by [ ] the control signal (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal),
[ ], and
wherein an optical path changing unit shifts an optical path so that the pixel display position is shifted by a half of the pixel (figures 18A-18C and paragraph [0151] reference shift by half a pixel), the optical path changing unit includes optical elements configured as a DMD (figure 5 reference DMD 551).
Ohno does not specifically disclose performing pixel shift according to a motion between adjacent frame images of the original video.
Yamanaka discloses a projection system (figure 1) turning pixel shift function ON/OFF according motion of the original video (Figure 11 reference yes at determination flow chart step S69 fast moving subject detected within an image wherein S70 is performed to turn off pixel shift as described in paragraph [0226]. Figure 11 reference no at determination flow chart step S69 fast moving subject detected within an image wherein S67 LPF (low pass filter mode paragraph [0071]) is performed. Paragraph [0152] describes in LPF mode pixel shift is performed.). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s determination of turning on pixel shift to include the known technique of determining motion within the image signal such that fast moving subjects within the image turn off pixel shift and a determination otherwise turns on pixel shift yielding the predictable results of saving power as disclosed by Yamanaka (paragraph [0226]).
Yamanaka does not specifically disclose how the motion of the image/original video is detected such as by a motion between adjacent frame images of an original video.
Ying discloses a means of identifying motion of the image/original video is by analyzing adjacent frames of the image/original video for differences between frames such that a particular direction and extent of movement is indicated as a motion vector (paragraph [0053]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Yamanaka’s means of identifying motion with the known technique of analyzing adjacent frames of the image/original video yielding the predictable results of outputting a motion vector indicating the direction and extent of the movement for further processing as disclosed by Ying (paragraph [0053]).
Ohno discloses the control signal and display video signal are separate (Figures 19A reference input of separate signals display video signal/input of image and communication with system controller/control signal). Ohno does not specifically disclose to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal or wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel, and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is deleted.
Rodriguez discloses embedding control data into the video data of pixels (paragraph [0166]) to generate the display video signal by replacing a part of first pixel of a first line of the display image with the control signal (figure 10 reference the first pixel of a first line row 0000 described in paragraph [0151] to be replaced with control data instead of actual image data) wherein the control data is used for pixel shifting rather than adjusting and re-rending the image data (as performed by prior art Ohno in figure 19A wherein pixel shift function requires re-rending by unit 33) (paragraph [0156]), wherein the addition unit embeds the control signal on a lower-bit side of the pixel data of a same pixel of a same normal pixel (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), and wherein data of the original video in the lower-bit side of the pixel data in the same bit of the same normal pixel address is replaced (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240.).  
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s pixel-shift image processing unit 32 with the known technique embedded control data (first and second signals) within the video data of the pixels yielding the predictable results of an alternate method of performing pixel shifting without requiring re-rendering of image data (removal of Ohno’s image generation processing unit 33) as disclosed by Rodriguez (paragraph [0156]).
Further, Ohno does not specifically disclose the optical elements configured as a layered structure.
Yamanaka discloses utilizing a layered structure as the optical elements to perform pixel shifting (Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).) as an alternative to DMDs (figure 19 reference DMD 96 as described in paragraphs [0298] and [0316] replacing the layered structure depicted in figure 1 (or figure 18 for HMD)).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Ohno’s DMD optical elements with the known technique of alternatively being a layered structure optical element yielding the predictable results of expanding the use of technologies beyond only DMD for performing the same function of pixel shifting as disclosed by Yamanaka (paragraph [0298]).
Regarding claim 16, Ohno discloses the display system according to claim 1, wherein the generating the display video signal includes embedding the control signal on a lower-bit side of the first pixel data of the first line (figure 10 reference first pixel data on first line/Row 0000) of the display image (figures 10-12 reference embedded control data 1240 specifically in the lowest-bit side of the pixel data 1200 particularly in the lowest blue pixel 1230 lowest bits 0 and 1 as described in paragraph [0166]), wherein pixel data of the original video at the lower-bit side of the first pixel data of the first line of the display image is deleted (Figure 12 reference paragraph [0166] describes one or more of the bits corresponding to one or more of the color values can be replaced by control data 1240. See 112 new matter rejection above such that the current application describes replace/substitution and not deletion as claimed.).  

Allowable Subject Matter
6.		Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior art Yamanaka discloses Figure 1 reference pixel shift element 44 comprising first and second birefringent plates 43a and 43b, first and second polarized switching liquid crystal 42a and 42b. While the previously mentioned components are identified as the pixel shifting components additional components are layered including a polarizers 39+41, switching LC sensor 46, lens 45, display element 40, optical system 38, shutter driver 28 (for shutter as described in paragraph [0065]).
However, neither Yamanaka nor any other art discloses wherein the optical path changing unit incudes a half-wavelength plate, a polarization angle rotation element, a birefringent element, a shutter element, and a polarizer disposed in sequence from an incident side of light.

Response to Arguments
7.		Applicant's arguments filed 12/15/2021 have been fully considered and relate towards newly amended subject matter.
		Previously cited prior art Yamanaka is found to disclose an optical path changing unit comprising optical elements configured as a layered structure as claimed by the independent claims but is found not to disclose the sequence of the components as claimed by dependent claim 17. It is suggested to add dependent claim 17 subject matter to each independent claim and cancel claims 14-15 (which are found to claim new matter as previously rejected). Such an amendment may be done after final without reopening prosecution via RCE. An interview will be granted at applicant’s request. This action is final necessitated by amendment.

Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622